Citation Nr: 0915044	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for scar tissue in the 
cervical spine.

2.  Entitlement to service connection for scar tissue in the 
lumbar spine.

3.  Entitlement to service connection for degenerative 
arthritis of the right hip.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has rephrased the issues as listed on the title 
page to better reflect the claims on appeal.

The Board notes that, on the Veteran's January 2008 VA Form 
9, he stated that he had degenerative arthritis from the base 
of his skull all the way down to his tailbone, which he 
believes is related to service.  Such matter is REFERRED to 
the RO for appropriate action.

For reasons explained below, the issues of entitlement to 
service connection for scar tissue in the lumbar spine and 
entitlement to service connection for degenerative arthritis 
of the right hip are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

There is no objective evidence establishing that the Veteran 
has scar tissue in his cervical spine.


CONCLUSION OF LAW

The criteria for establishing service connection for scar 
tissue in the cervical spine have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a January 2007 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  That letter 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
and private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by authorizing the release 
of private medical evidence and by providing argument 
regarding his claims.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service treatment records document that the Veteran suffers 
from congenital lumbar and cervical spinal stenosis.  While 
in service, he underwent a lumbar laminectomy (L2 through L5) 
with right fascia lata dural graft in October 1974.  
Thereafter, service treatment records dated in April 1975 and 
August 1975 noted that the Veteran had a healed midline 
laminectomy scar.  However, all service treatment records are 
negative for any complaints, treatment, or diagnosis of scar 
tissue in the Veteran's cervical spine.

VA treatment records dating from December 2003 through July 
2007 reflect the Veteran's complaints of neck pain, but are 
negative for any complaints, treatment, or diagnosis of scar 
tissue in the cervical spine.  VA X-rays of the Veteran's 
cervical spine (discussed in August 2005, September 2005, 
October 2005, and June 2006 VA treatment reports) and VA MRIs 
of his cervical spine (performed in September 2005 and May 
2007) revealed degenerative disc disease at all levels from 
C4 through C7, but no scar tissue abnormalities were noted.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence does 
not establish that the Veteran has scar tissue in his 
cervical spine.  In the absence of such objective evidence, 
service connection for that disability must be denied.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for scar tissue in the 
cervical spine is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims for 
service connection for scar tissue in the lumbar spine and 
for degenerative arthritis of the right hip.

With regard to the issue of scar tissue in the lumbar spine, 
service treatment records document that the Veteran suffers 
from congenital lumbar spinal stenosis.  While in service, he 
underwent a lumbar laminectomy (L2 through L5) with right 
fascia lata dural graft in October 1974, for congenital 
hypochondroplasia, basilar impression and lumbar and cervical 
spinal stenosis with normal and natural progression.  In 
April 1975, it was noted that the Veteran had a well-healed 
midline laminectomy scar.  In August 1975, it was again noted 
that the Veteran had a healed midline laminectomy scar, and 
also that such scar was minimally tender to deep palpation.

Pursuant to 38 C.F.R. § 3.306(b)(1), the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  The Veteran's claims for service 
connection for congenital hypochondroplasia, basilar 
impression and lumbar and cervical spinal stenosis, status 
post lumbar laminectomy have previously been denied because 
the conditions were not aggravated by service.

VA treatment records dating from December 2003 through July 
2007 reflect the Veteran's complaints of low back pain.  
Significantly, a September 2005 VA MRI of the Veteran's 
lumbar spine showed that scar formation was present in the 
right side of the thecal sac at the L3-4 level.  On remand, 
the Veteran should be afforded a VA examination to determine 
whether there is a relationship between the present lumbar 
spine scar tissue and if so, whether such scar tissue is a 
usual effect of the ameliorative laminectomy in service.   

With regard to the issue of degenerative arthritis of the 
right hip, service treatment records reflect that the Veteran 
underwent a lumbar laminectomy (L2 through L5) with right 
fascia lata dural graft in October 1974, as noted above.  In 
February 1975 and April 1975, the Veteran complained of pain 
in his hips.  Four days after the April 1975 complaint, it 
was noted that he had full range of motion in his hips.  In 
June 1975, the Veteran complained of right thigh pain.  
Nearly two weeks later in June 1975, it was once again noted 
that he had full range of motion in his hips.

VA treatment records dating from December 2003 through July 
2007 reflect the Veteran's complaints of right hip 
arthralgia, with pain on rotation and with guarded hip 
movements during gait.  December 2003 VA X-rays of his right 
hip showed deformity of the femoral head which appeared 
chronic in nature.  An October 2004 VA treatment record noted 
that the Veteran said he had been having right hip pain since 
his in-service lumbar laminectomy.  A February 2006 private 
treatment record noted follow-up treatment for arthritis pain 
and stiffness in the right hip.  May 2007 VA X-rays of the 
Veteran's right hip revealed minimal degenerative spur 
formation of the right hip joint.  On remand, the Veteran 
should be afforded a VA examination to determine whether 
there is a relationship between the present degenerative 
arthritis of his right hip and any incident of military 
service, and to consider whether the present right hip 
arthritis constitutes usual effect of the October 1974 lumbar 
laminectomy to correct the Veteran's congenital lumbar spinal 
stenosis.

For both claims, ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

As a final matter, the record indicates that the Veteran 
filed a Workers' Compensation claim for a post-service right 
hip injury in March 2006.  However, the records pertaining to 
this Workers' Compensation claim are not contained in the 
claims file.  As these records may be relevant to the 
Veteran's current claim for service connection, a request 
should be made to the Workers' Comp Service Center for any 
records pertaining to the Veteran, including any decisions 
and any medical evidence relied upon in making those 
decisions.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the 
names and addresses of all medical care 
providers who have evaluated or treated 
him for scar tissue in the lumbar spine 
or right hip disability at any time.  
After securing any necessary release, 
the RO/AMC should obtain any records 
which are not duplicates of those 
contained in the claims file.

2.  Obtain VA treatment records dating 
since October 2007 from the VA 
healthcare system in Memphis, 
Tennessee.

3.  After obtaining any necessary 
release from the Veteran, the RO/AMC 
should contact the Workers' Comp 
Service Center and request copies of 
all documents pertaining to the 
Veteran, including any decisions and 
any medical records relied upon in 
making those decisions.

4.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature of his scar tissue in 
the lumbar spine and degenerative 
arthritis of the right hip.  The claims 
file should be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted, to specifically include X-
rays.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as the following:

(a) Whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's current scar tissue in 
the lumbar spine is related to the 
October 1974 lumbar laminectomy, and if 
so, whether such residual is a usual 
effect of such surgery.

(b) Whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's current right hip 
degenerative joint disease is related to 
the right hip complaints in service or to 
the lumbar laminectomy in service.  If it 
is related to the lumbar laminectomy, the 
examiner should indicate whether such 
residual is a usual effect of the 
surgery.   

5.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
should be furnished with a Supplemental 
Statement of the Case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


